DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response to the elections/restrictions filed for Application 17/398,255 filed on 23 February 2022.
Claims 1-179 have been previously canceled.
Claims 180-192 and 199-205 were elected in the response. 
Claims 193-198 and 206-209 were canceled as being directed to non-elected inventions. 
Claims 180-192 and 199-205 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statements filed 5 January 2022 and 5 January 2022 have been considered. An initialed copy of the Form 1449 are enclosed herewith.







Claim Objections

The following claims are objected to for the following informalities:

Claim 180: The claim recites: “… to create public keys corresponding ledger accounts of the at least one ledger .”. The phrase seems is grammatically incorrect making the limitation difficult to comprehend.

Claim 182: The claim recites: “such that … the at least a different party to the cryptographic protocol enabled to form at least one transfer signature having the first ledger account as source account of the corresponding transfer”. The phrase seems is grammatically incorrect making the limitation difficult to comprehend.

Claim 187: The claim recites: “such that the combination of the first quorum rule and the second quorum rule ensuring a predetermined minimum number of agents …”. The phrase seems is grammatically incorrect making the limitation difficult to comprehend.

Claim 188: The claim recites: “the cryptographic protocol allowing the at least second of the at least two parties to provide second previously undisclosed information …”. The phrase seems is grammatically incorrect making the limitation difficult to comprehend.

Claim 188: The claim further recites: “such that the at least first of the at least two parties substantially prevented from readily and without penalty obtaining the second previously undisclosed information, unless the second of the at least two parties substantially allowed by the at least first of the at least two parties to readily obtain the first previously undisclosed information …”. The phrase seems is grammatically incorrect making the limitation difficult to comprehend.

Claim 188: The claim further recites: “allowing the at least second of the at least two parties to provide second previously undisclosed information, related to the second ledger account, to the at least first of the at least two parties …”. The phrase seems is grammatically incorrect making the limitation difficult to comprehend.

Claim 188: The claim further recites: “to promulgate a transfer signature with a first ledger account as source account … to promulgate a transfer signature with a second ledger account as source account”. The phrase seems is grammatically incorrect making the limitation difficult to comprehend.
Claim 189: The claim recites: “including allowing for coordinated exchange, between the at least two parties, of delay encrypted contributions to the round.” The phrase seems is grammatically incorrect making the limitation difficult to comprehend.

Claim 189: The claim further recites: “allows for provision of penalty to at least a one of the at least two parties in case it were shown to provide invalid input to at least one round …” The phrase seems is grammatically incorrect making the limitation difficult to comprehend.

Claim 191: The claim recites: “the cryptographic protocol responsive to cryptographic authentication by at least a quorum of parties …” The phrase seems is grammatically incorrect making the limitation difficult to comprehend.

Appropriate correction and/or clarification is required. 

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 180-192 and 199-205 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

With regard to claim 180, the claim partially recites: “… with transfers between the ledger accounts performed according to transfer signatures authenticated using public keys …”. It is unclear what exactly is being transferred between the ledger accounts. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 180 further partially recites: “the cryptographic protocol at least cooperating in creating…”. It is unclear how a protocol or set of rules is able to ‘cooperate’ in a particular activity or endeavor (e.g., “creating” a particular thing). The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 180 further partially recites: “… a first quorum rule determines the selections of partial transfer signatures that are sufficient to develop at least a transfer signature for transferring value from the first ledger account …”. It is unclear how said selections of partial transfer signatures are sufficient to develop a transfer signature for transferring value. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 180 further partially recites: “… a first quorum rule determines the selections of partial transfer signatures that are sufficient to develop at least a transfer signature for transferring value from the first ledger account …”. It is unclear how said selections of partial transfer signatures are sufficient to develop a transfer signature for transferring value. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 180 further partially recites: “… such that substantially these keys are decryptable …”. It is unclear how said term “substantially” is measured and/or what the extent of the term is meant to indicate. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 182, the claim partially recites: “the cryptographic protocol allowing previously undisclosed information known to at least one of the at least two parties to the cryptographic protocol to be made known to at least a different party to the cryptographic protocol…”. It is unclear whether 

With regard to claim 183, the claim partially recites: “the cryptographic protocol allowing the first destination account of the first transfer signature at least in part to be selectable by at least one of the at least two parties”. However, it is unclear where in any of the preceding claims, said first destination account and said first transfer signature has been previously disclosed in any of the preceding claims. As such the claim is rejected for lack of sufficient antecedent basis. 

With regard to claim 186, the claim partially recites: “the cryptographic protocol at least cooperating in creating…”. It is unclear how a protocol or set of rules is able to ‘cooperate’ in a particular activity or endeavor (e.g., “creating” a particular thing). The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 186 further partially recites: “… a second quorum rule determines the selections of the second partial transfer signatures that are sufficient to develop at least a transfer signature for transfer from the second ledger account …”. It is unclear how said selections of partial transfer signatures are sufficient to develop a transfer signature for transferring value. It is also unclear what exactly is being transferred from the second ledger account. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 186 further partially recites: “… such that substantially these keys are decryptable …”. It is unclear how said term “substantially” is measured and/or what the extent of the term is meant to indicate. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 187, the claim partially recites: “the intersection of substantially any quorum allowed simultaneously by the first quorum rule and any quorum allowed by the second quorum rule …”. It is unclear what said intersection of any quorum allowed simultaneously exactly is and/or comprises. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 



With regard to claim 188, the claim partially recites: “… substantially allowed by … substantially allows …”. It is unclear how said term “substantially” is measured and/or what the extent of the term is meant to indicate. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 189, the claim partially recites: “the cryptographic protocol allowing for provision for multiple rounds”. It is unclear what said multiple rounds comprises. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 189, the claim further partially recites: “… provide authentication of a contribution to the round in advance of the round.” It is unclear what said contribution comprises. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 189 further partially recites: “… substantially hides … substantially one …”. It is unclear how said term “substantially” is measured and/or what the extent of the term is meant to indicate. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 190, the claim partially recites: “… cooperation of at least a third party of the at least two parties …”. It is unclear how a third party can be part of party comprising only two parties. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 190 further partially recites: “… substantially handed over …”. It is unclear how said term “substantially” is measured and/or what the extent of the term is meant to indicate. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 190 further partially recites: “such that the role of the at least a first one of the at least two parties in at least a portion of the cryptographic protocol …”. However, it is unclear where in any of the 

With regard to claim 191, the claim partially recites: “the cryptographic protocol responsive to cryptographic authentication …”. It is unclear how said cryptographic protocol is performing said responsive step and/or what comprises said response step by the cryptographic protocol. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 191 further partially recites: “… a third collection of parties …”. However, it is unclear where in any of the preceding claims, a first or second collection of parties has been previously disclosed in any of the preceding claims. As such the claim is rejected for lack of sufficient antecedent basis. The scope is also therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 200, the claim partially recites: “… to the at least third party of the at least two parties …”. It is unclear how a third party can be part of party comprising only two parties. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 200 further partially recites: “the cryptographic protocol allowing the linking of the transfer to the destination ledger account of the third party to a guarantee …”. It is unclear what exactly is being transferred and/or what said transfer comprises. It is also unclear what said guarantee exactly is and/or comprises. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 200 further partially recites: “… allowing the linking of the transfer to the destination ledger account …”. However, it is unclear where in any of the preceding claims, a linking of a transfer to a destination ledger account has been previously disclosed in any of the preceding claims. As such the claim is rejected for lack of sufficient antecedent basis.

With regard to claim 202, the claim partially recites: “… the method comprising at least one of the at least two parties participating in the cryptographic protocol to transfer the value from the first ledger 

With regard to claim 203, the claim partially recites: “… the method comprising at least one of the first collection of agents participating in the cryptographic protocol as part of an attempted transfer of the value from the first ledger account.” It is unclear what said value is and/or comprises that is being transferred from the first ledger account. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 204, the claim partially recites: “at least cooperating in creating a second plurality of partial transfer signatures related to at least a public key of the second ledger account”. It is unclear who or what entities are being allowed to cooperate by the cryptographic protocol in performing said step. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 204 further partially recites: “… substantially these keys can be decrypted …”. It is unclear how said term “substantially” is measured and/or what the extent of the term is meant to indicate. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III).

Claim 204 further partially recites: “… at least a transfer signature for transfer from the second ledger account …”. It is unclear what said transfer exactly is and/or comprises that is being transferred from the second ledger account. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 204 further partially recites: “… to transfer the value from the second ledger account …”. It is unclear what said value is and/or comprises that is being transferred from the second ledger account. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

With regard to claim 205, the claim partially recites: “… cooperation of at least a third party of the at least two parties …”. It is unclear how a third party can be part of party comprising only two parties. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 205 further partially recites: “the cryptographic protocol allowing a transfer from the first ledger account …”. It is unclear what said transfer exactly is and/or comprises that is being transferred from the second ledger account. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

Claim 205 further partially recites: “such that the role of the at least a first one of the at least two parties in at least a portion of the cryptographic protocol is substantially handed over from the at least a first one of the at least two parties to the at least third party of the at least two parties, and at least one of the at least two parties participating in the cryptographic protocol to transfer the value from the first ledger account to a third ledger account.” However, it is unclear where in any of the preceding claims, said role in at least a portion of the cryptographic protocol has been previously disclosed in any of the preceding claims. As such the claim is rejected for lack of sufficient antecedent basis. It is also unclear how said term “substantially handed over” is measured and/or what the extent of the term is meant to indicate. It is also unclear what said value exactly is and/or comprises that is being transferred from the first ledger account. The scope is therefore unclear (In re Zletz, MPEP 2173.02 I-III). 

This raises the question as to the limiting effect of the language in the claims and does not clearly set forth the metes and bounds as to the intended scope of the claims leaving interpretation of the claims open-ended in this instance. As s8uch the claims are indefinite.

The dependent claims fail to cure the deficiency of independent claims 180, 202, and 203 and are rejected accordingly.

Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards using a cryptographic protocol that permits the transfer of value involving one or more ledger accounts between at least two parties. Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate the performance of a financial transaction involving at least two parties in a secure manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… creating a first public key corresponding to a first ledger account; … creating a plurality of partial transfer signatures related to the ledger account public key of the first ledger account; the plural partial transfer signatures allowed … to be encrypted such that substantially these keys are decryptable using keys at least including those of at least a first collection of agents; such that a first quorum rule determines the selections of partial transfer signatures that are sufficient to develop at least a transfer signature for transferring value from the first ledger account corresponding to the first public key to at least a different ledger account on the first ledger.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “ledger accounts [blockchain]”, represent the use of a computer-

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of rules and/or instructions to facilitate the performance of a financial transaction involving at least two parties in a secure manner using computer-related technology (e.g. “ledger accounts [blockchain]”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claims 202 and 203 recites substantially the same limitations as claim 180 above and is ineligible for the same reasons. The subject matter of claims 202 and 203 corresponds to the subject matter of claim 180 in terms of a method (e.g., process). Therefore the reasoning provided for claim 180 applies to claims 202 and 203 accordingly.

Dependent claims 181-192 and 199-205 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

The step(s) recited are a further refinement of methods of organizing human activity – – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 180-192 and 199-205  are rejected under U.S.C. 103(a) as being unpatentable over Wright et al., US 2019/0066065 (“Wright”), in view of Wilkins et al., US 10,552,829 (“Wilkins”), further in view of Thomas et al., US 2016/0224949 (“Thomas”).

Re Claims 1-179: (Canceled)  

Re Claim 180: (New) Wright discloses a cryptographic protocol between at least two parties using at least one ledger, the at least one ledger comprised of ledger accounts, with transfers between the ledger accounts performed according to transfer signatures authenticated using public keys associated with the respective ledger accounts, and with the cryptographic protocol able to allow parties to create public keys corresponding ledger accounts of the at least one ledger, including: 

the cryptographic protocol at least cooperating in creating a first public key corresponding to a first ledger account;  (¶¶[0005, 0007, 0009, 0013])

the cryptographic protocol at least cooperating in creating a plurality of partial transfer signatures related to the ledger account public key of the first ledger account; (¶¶[0005, 0007, 0009, 0013, 0096-0097, 0146])

Regarding the limitation feature comprising:

the plural partial transfer signatures allowed by the cryptographic protocol to be encrypted such that substantially these keys are decryptable using keys at least including those of at least a first collection of agents; 

Wilkins makes this teaching in a related endeavor (C3 L48-52; C4 L57-63; C5 L18-21; C14 L3-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Wilkins to the invention of Wright as described above for the motivation of facilitating the exchange of values in a secure/protected manner. 

Regarding the limitation feature comprising:

such that a first quorum rule determines the selections of partial transfer signatures that are sufficient to develop at least a transfer signature for transferring value from the first ledger 

Thomas makes this teaching in a related endeavor (¶¶[FIG. 7:{603, 610}; 0003, 0007, 0014, 0028, 0031, 0061, 0072, 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Thomas to the invention of Wright as described above for the motivation of facilitating validity of a transaction. 

Re Claim 181: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 180. Wright further discloses:

the cryptographic protocol allowing cooperation of the at least two parties to form at least one transfer signature with the first ledger account as the source account of the transfer.  (¶¶[0005, 0007, 0009-0010, 0013, 0045])

Re Claim 182: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 181. Wright further discloses:

the cryptographic protocol allowing previously undisclosed information known to at least one of the at least two parties to the cryptographic protocol to be made known to at least a different party to the cryptographic protocol, the previously undisclosed information unknown initially to the at least a different party to the cryptographic protocol; (¶¶[0001, 0045, 0119, 0134, 0146])

such that when the previously undisclosed information is known to the at least a different party to the cryptographic protocol, the at least a different party to the cryptographic protocol enabled to form at least one transfer signature having the first ledger account as source account of the corresponding transfer.  (¶¶[0005, 0007, 0009, 0013, 0096-0097, 0146])

Re Claim 183: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 181. Wright further discloses:

the cryptographic protocol allowing the first destination account of the first transfer signature at least in part to be selectable by at least one of the at least two parties.  (¶¶[0001-0002, 0010, 0045])

Re Claim 184: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 181. Wright further discloses:

the cryptographic protocol allowing the first destination account of the first transfer signature to be selected at least in part by the cryptographic protocol and outside the control of either one of the at least two parties.  (¶¶[0001-0002, 0010, 0045, 0052, 0134])

Re Claim 185: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 181. Wright further discloses:

the cryptographic protocol allowing at least two of the parties to cooperate in creating a public key corresponding to a second ledger account.  (¶¶[0005, 0007, 0009, 0013])

Re Claim 186: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 185. Wright further discloses:

the cryptographic protocol at least cooperating in creating a second plurality of partial transfer signatures related to at least a public key of the second ledger account; (¶¶[0005, 0007, 0009, 0013, 0096-0097, 0146])

Regarding the limitation feature comprising:

the second plural partial transfer signatures allowed by the cryptographic protocol to be encrypted such that substantially these keys can be decrypted at least in part by agents using keys at least including those of a second collection of agents; 

Wilkins makes this teaching in a related endeavor (C3 L48-52; C4 L57-63; C5 L18-21; C14 L3-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Wilkins to the invention of Wright as described above for the motivation of facilitating the exchange of values in a secure/protected manner. 

Regarding the limitation feature comprising:

such that a second quorum rule determines the selections of the second partial transfer signatures that are sufficient to develop at least a transfer signature for transfer from the second ledger account to at least a ledger account different from the first ledger account and different from the second ledger account.  

Thomas makes this teaching in a related endeavor (¶¶[FIG. 7:{603, 610}; 0003, 0007, 0014, 0028, 0031, 0061, 0072, 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Thomas to the invention of Wright as described above for the motivation of facilitating validity of a transaction. 

Re Claim 187: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 186. Wright doesn’t explicitly disclose:

such that the combination of the first quorum rule and the second quorum rule ensuring a predetermined minimum number of agents in the intersection of substantially any quorum allowed simultaneously by the first quorum rule and any quorum allowed by the second quorum rule.  

Thomas makes this teaching in a related endeavor (¶¶[FIG. 7:{603, 610}; 0003, 0007, 0014, 0028, 0031, 0049, 0061, 0072, 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Wilkins to the invention of Wright as described above for the motivation of facilitating validity of a transaction. 

Re Claim 188: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 185. Wright further discloses:

the cryptographic protocol allowing at least a first of the at least two parties to provide first previously undisclosed information, related to the first ledger account, to at least a second of the at least two parties; (¶¶[0001, 0045, 0119, 0134, 0146])

the cryptographic protocol allowing the at least second of the at least two parties to provide second previously undisclosed information, related to the second ledger account, to the at least first of the at least two parties; (¶¶[0001, 0045, 0119, 0134, 0146])

such that the at least first of the at least two parties substantially prevented from readily and without penalty obtaining the second previously undisclosed information, unless the second of the at least two parties substantially allowed by the at least first of the at least two parties to readily obtain the first previously undisclosed information; (¶¶[0001, 0045, 0094, 0170, 0175])

such that the combination of the first previously undisclosed information when known to the second of the at least two parties substantially allows the second of the at least two parties to promulgate a transfer signature with a first ledger account as source account; (¶¶[0005, 0007, 0009-0010, 0013, 0045])

such that the combination of the second previously undisclosed information when known to the at least first of the at least two parties substantially allows the at least first of the at least two parties to promulgate a transfer signature with a second ledger account as source account.  (¶¶[0005, 0007, 0009-0010, 0013, 0045])

Re Claim 189: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 188. Wright further discloses:

the cryptographic protocol allowing for provision for multiple rounds; (¶[0045])

the provisions for at least one round including allowing each of the at least two parties to provide authentication of a contribution to the round in advance of the round; (¶¶[0130, 0132])

the provision for at least one of the rounds including allowing for coordinated exchange, between the at least two parties, of delay encrypted contributions to the round; (¶¶[0045, 0052, 0054])

Regarding the limitation feature comprising:

such that at least one round of the multiple rounds should reveal the first previously undisclosed information to at least the second of the at least two parties and reveal the second previously undisclosed information to at least the first of the at least two parties; 

such that the cryptographic protocol substantially hides from the at least two parties which round is the at least substantially one round that would reveal previously undisclosed account information; 



Wright further discloses:

such that the cryptographic protocol allows for provision of penalty to at least a one of the at least two parties in case it were shown to provide invalid input to at least one round.  (¶¶[0001, 0045, 0094, 0170, 0175])

Re Claim 190: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 185. Wright further discloses:

the cryptographic protocol allowing the designation of at least a third ledger account by cooperation of at least a third party of the at least two parties with at least a second of the two parties; (¶¶[0005, 0007, 0009, 0013])

such that the at least third party of the at least two parties differs from at least a first one of the at least two parties and differs from at least a second one of the at least two parties; (¶¶[0013, 0045-0047])

the cryptographic protocol allowing a transfer from the first ledger account to the third ledger account; (¶¶[0001-0002, 0010, 0045])

such that the role of the at least a first one of the at least two parties in at least a portion of the cryptographic protocol is substantially handed over from the at least a first one of the at least two parties to the at least third party of the at least two parties. (¶¶[0070, 0075, 0077])

Re Claim 191: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 181. Wright further discloses:

the cryptographic protocol responsive to cryptographic authentication by at least a quorum of parties from a third collection of parties attesting that at least one party conducting the cryptographic protocol has deviated from following the cryptographic protocol.  (¶¶[0010, 0130, 0132])

Re Claim 192: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 191. Wright further discloses:

the third collection of parties in effect predetermined.  (¶¶[0010, 0045])

Re Claims 193-198: (Withdrawn)

Re Claim 199: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 190. Wright further discloses:

the cryptographic protocol allowing the designation of at least a third ledger account of at least a third party different from the at least two parties; (¶¶[0001-0002, 0010, 0045])

the cryptographic protocol allowing a transfer from the first ledger account to the third ledger account.  (¶¶[0001-0002, 0010, 0045])

Re Claim 200: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 199. Wright further discloses:

the cryptographic protocol being such that the role of the at least a first one of the at least two parties in at least a portion of the cryptographic protocol is substantially handed over from the at least a first one of the at least two parties to the at least third party of the at least two parties; (¶¶[0070, 0075, 0077])

the cryptographic protocol allowing the linking of the transfer to the destination ledger account of the third party to a guarantee; (¶¶[0094, 0170])

the cryptographic protocol allowing the guarantee to be obviated when the transfer to the destination ledger account of the third party is made.  (¶¶[0094, 0170, 0175])

Re Claim 201: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 186. Wright further discloses:

the cryptographic protocols allowing a least one intermediary party to be required for communication between at least one agent and at least one of the at least two parties.  (¶¶[0010, 0072, 0149-0152; 0154])

Re Claim 202: (New) Wright in view of Wilkins in view of Thomas disclose the method of transferring value between accounts using the cryptographic protocol between at least two parties of claim 180. Wright further discloses: 

the method comprising at least one of the at least two parties participating in the cryptographic protocol to transfer the value from the first ledger account.  (¶¶[0001-0002, 0010, 0045])

Re Claim 203: (New) Wright in view of Wilkins in view of Thomas disclose the method of transferring value between accounts using the cryptographic protocol between at least two parties of claim 180. Wright further discloses: 

the method comprising at least one of the first collection of agents participating in the cryptographic protocol as part of an attempted transfer of the value from the first ledger account.  (¶¶[0001-0002, 0010, 0045])

Re Claim 204: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 203. Wright further discloses:

wherein the cryptographic protocol allows: 

cooperation of the at least two parties to form at least one transfer signature with the first ledger account as the source account of the transfer; (¶¶[0005, 0007, 0009, 0013, 0096-0097, 0146])

at least two of the parties to cooperate in creating a public key corresponding to a second ledger account; (¶¶[0005, 0007, 0009, 0013])

at least cooperating in creating a second plurality of partial transfer signatures related to at least a public key of the second ledger account; (¶¶[0005, 0007, 0009, 0013, 0096-0097, 0146])

Regarding the limitation feature comprising:

the second plural partial transfer signatures allowed by the cryptographic protocol to be encrypted such that substantially these keys can be decrypted at least in part by agents using keys at least including those of a second collection of agents; 

Wilkins makes this teaching in a related endeavor (C3 L48-52; C4 L57-63; C5 L18-21; C14 L3-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Wilkins to the invention of Wright as described above for the motivation of facilitating the exchange of values in a secure/protected manner. 

Regarding the limitation feature comprising:

such that a second quorum rule determines the selections of the second partial transfer signatures that are sufficient to develop at least a transfer signature for transfer from the second ledger account to at least a ledger account different from the first ledger account and different from the second ledger account; 

Thomas makes this teaching in a related endeavor (¶¶[FIG. 7:{603, 610}; 0003, 0007, 0014, 0028, 0031, 0061, 0072, 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Thomas to the invention of Wright as described above for the motivation of facilitating validity of a transaction. 

Wright further discloses:

at least one of the at least two parties participates in the cryptographic protocol to transfer the value from the second ledger account to at least a ledger account different from the first ledger account and different from the second ledger account.  (¶¶[0005, 0007, 0009, 0013, 0096-0097, 0146])

Re Claim 205: (New) Wright in view of Wilkins in view of Thomas disclose the cryptographic protocol of claim 180. Wright further discloses:

wherein the cryptographic protocol allows: 

cooperation of the at least two parties to form at least one transfer signature with the first ledger account as the source account of the transfer; (¶¶[0005, 0007, 0009, 0013, 0096-0097, 0146])

at least two of the parties to cooperate in creating a public key corresponding to a second ledger account; (¶¶[0005, 0007, 0009, 0013])

the designation of at least a third ledger account by cooperation of at least a third party of the at least two parties with at least a second of the two parties; (¶¶[0005, 0007, 0009, 0013])

such that the at least third party of the at least two parties differs from at least a first one of the at least two parties and differs from at least a second one of the at least two parties; (¶¶[0005, 0007, 0009, 0013])

the cryptographic protocol allowing a transfer from the first ledger account to the third ledger account; (¶¶[0001-0002, 0010, 0045])

such that the role of the at least a first one of the at least two parties in at least a portion of the cryptographic protocol is substantially handed over from the at least a first one of the at least two parties to the at least third party of the at least two parties, and at least one of the at least two parties participating in the cryptographic protocol to transfer the value from the first ledger account to a third ledger account.  (¶¶[0070, 0075, 0077])

Re Claim 206-209: (Withdrawn)

Conclusion

Claims 180-192 and 199-205 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692